 



EXHIBIT 10.3
AMENDMENT NO. 2 TO RECEIVABLES SALE AGREEMENT (U.S.) AND AMENDED
AND RESTATED PERFORMANCE UNDERTAKING
     THIS AMENDMENT NO. 2 TO RECEIVABLES SALE AGREEMENT (U.S.) AND AMENDED AND
RESTATED PERFORMANCE UNDERTAKING (this “Amendment”), effective as of
December 15, 2006, is entered into by and among WOLVERINE TUBE, INC., a Delaware
corporation (“Parent”), TUBE FORMING, LP, a Delaware limited partnership and
SMALL TUBE MANUFACTURING LLC, a Delaware limited liability company (each of the
foregoing including Parent, an “Existing Originator” and collectively, the
“Existing Originators”), WOLVERINE JOINING TECHNOLOGIES, LLC, a Delaware limited
liability company (the “New Originator” and, together with the Existing
Originators, the “Originators”), and DEJ 98 FINANCE, LLC, a Delaware limited
liability company (“Buyer”).
PRELIMINARY STATEMENT
     The Existing Originators and the Buyer are parties to that certain
Receivables Sale Agreement dated as of April 28, 2005, as heretofore amended
(the “Existing Agreement”). The Parent has guaranteed the performance by the
Existing Originators of their obligations under the Existing Agreement pursuant
to that certain Amended and Restated Performance Undertaking dated as of
April 4, 2006 executed by Parent in favor of Buyer (the “Existing Performance
Undertaking”).
     The New Originator wishes to become a party to the Existing Agreement and
to begin selling Receivables thereunder.
     The Buyer and its assigns are unwilling to allow the New Originator to
become an Originator until the Existing Performance Undertaking is amended to
cover the New Originator’s obligations.
     Accordingly, the parties wish to amend the Existing Agreement and the
Existing Performance Undertaking as hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto (or incorporated by reference) in the
Existing Agreement.
     2. Amendments.
     2.1. The New Originator is hereby added to the Originators under the
Existing Agreement. The New Originator hereby absolutely and unconditionally
agrees to become a party to the Sale Agreement as an Originator thereunder and
to be bound by the provisions thereof, including, without limitation, the
provisions of Section 7.5 thereof.
     2.2. Exhibits II and III to the Existing Agreement are hereby amended and
restated in their entirety to read as set forth in Exhibits II and III,
respectively, hereto.

 



--------------------------------------------------------------------------------



 



     2.3. The Existing Performance Undertaking is hereby amended to add the New
Originator to the definition of “U.S. Subsidiary Originators” therein.
     3. Representations. Each of the Originators represents and warrants to the
Buyer and its assigns that it has duly authorized, executed and delivered this
Amendment and that the Existing Agreement, as amended hereby, constitutes, a
legal, valid and binding obligation of such Originator, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability). Parent
represents and warrants to the Buyer and its assigns that the Existing
Performance Undertaking, as amended hereby, constitutes, a legal, valid and
binding obligation of Parent, enforceable in accordance with its terms (except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability).
     4. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon (i) receipt by the Agent of each of the documents
listed on Exhibit I hereto duly executed by the relevant parties thereto and
(ii) receipt by the Agent and the Co-Agent of the Amendment Fee (as defined in
that certain amendment fee letter dated as of the date hereof duly executed by
the Buyer, the Co-Agent and the Agent) in immediately available funds.
     5. Miscellaneous.
     5.1. Except as expressly amended hereby, each of the Existing Agreement and
the Existing Performance Undertaking shall remain unaltered and in full force
and effect, and each of the parties hereby ratifies and confirms the Existing
Agreement, the Existing Performance Undertaking and each of the other
Transaction Documents to which it is a party.
     5.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
     5.3. This Amendment may be executed in any number of counterparts and by
the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment. Delivery of any executed
counterpart by facsimile or electronic mail with an attached image of such
executed counterpart shall have the same force and effect as delivery of an
originally executed counterpart.
[Remainder of Page Intentionally Left Blank]
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

            WOLVERINE TUBE, INC.
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Senior Vice President, Chief Financial Officer
and Secretary     

            TUBE FORMING, LP
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Secretary     

            SMALL TUBE MANUFACTURING LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Secretary     

            WOLVERINE JOINING TECHNOLOGIES, LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Secretary     

            DEJ 98 FINANCE, LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Member, Board of Managers   

 



--------------------------------------------------------------------------------



 



         

By their signatures below, each of the undersigned hereby consents to the
foregoing amendment:
THE CIT GROUP/BUSINESS CREDIT, INC.,
as Co-Agent

                By:   /s/ C. Mark Smith         Name:   C. Mark Smith       
Title:   Vice President       

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

                By:   /s/ Elizabeth R. Wagner         Name:   Elizabeth R.
Wagner        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



         

Exhibit I
Closing Documents
     1. Amendment No. 2 to Receivables Sale Agreement (U.S.) and Amended and
Restated Performance Undertaking, dated as of December 15, 2006 (this
“Amendment”) by and among WOLVERINE TUBE, INC., a Delaware corporation, TUBE
FORMING, LP, a Delaware limited partnership and SMALL TUBE MANUFACTURING LLC, a
Delaware limited liability company, WOLVERINE JOINING TECHNOLOGIES, LLC, a
Delaware limited liability company (the “New Originator”), and DEJ 98 FINANCE,
LLC, a Delaware limited liability company (“Buyer”) and consented to by The CIT
Group/Business Credit, Inc., a New York corporation, as co-agent (the
“Co-Agent”), and Wachovia Bank, National Association, a national banking
association, as agent (the “Agent”).
     2. Copy of the Credit and Collection Policy of the New Originator.
     3. A certificate of the New Originator’s [Assistant] Secretary certifying:
     (a) A copy of the Resolutions of the Board of Managers of such Originator,
authorizing Originator’s execution, delivery and performance of the Receivables
Sale Agreement as amended by this Amendment and the other documents to be
delivered by it thereunder;
     (b) A copy of the Organizational Documents of the New Originator (also
certified, to the extent that such documents are filed with any governmental
authority, by the Secretary of State of the jurisdiction of organization of the
New Originator on or within thirty (30) days prior to closing);
     (c) Good Standing Certificates for the New Originator issued by the
Secretaries of State of its state of incorporation and each jurisdiction where
it has material operations; and
     (d) The names and signatures of the officers authorized on its behalf to
execute this Amendment and any other documents to be delivered by it thereunder.
     4. Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against the New Originator from the State of Delaware.
     5. A proper UCC-1 financing statement in form suitable for filing in the
State of Delaware naming the New Originator as debtor/seller, the Agent, as
total assignee of secured party (and the Buyer, as original secured
party/assignor) to perfect the ownership interests in Receivables and Related
Security to be conveyed by the New Originator under the Receivables Sale
Agreement.
     6. (a) Proper UCC termination statements necessary to release all security
interests and other rights of any Person (including, without limitation,
Fleet/Bank of America) in the Receivables, Contracts or Related Security
previously granted by the New Originator and (b)

 



--------------------------------------------------------------------------------



 



a payoff letter from Fleet/Bank of America authorizing the Administrative Agent
to file the same.
     7. (a) Amended and Restated Blocked Account Agreement dated as of
December 15, 2006 by and among Mellon Bank, N.A., Buyer, Wolverine Finance, LLC,
and Wachovia Bank, National Association, as collateral agent, and (b) release
from existing ABL blocked account agreement of lockbox no. 360750.
     8. A favorable opinion of legal counsel for the New Originator licensed to
give opinions under New York law reasonably acceptable to Buyer (and the Agent,
as Buyer’s assignee) as to the matters covered by the “corporate” and UCC
opinions delivered on behalf of the Existing Originators.
     9. A “true sale” opinion and “substantive consolidation” opinion of counsel
for the New Originator with respect to the transactions contemplated by the
Receivables Sale Agreement.
     10. Executed copies of (i) all consents from and authorizations by any
Persons (including, without limitation, Wachovia Bank, National Association, as
asset-based lender) and (ii) all waivers and amendments to existing credit
facilities, that are necessary in connection with the New Originator’s execution
and delivery of this Amendment and performance of its obligations under the
Receivables Sale Agreement.
     11. Executed Subordinated Note dated as of December 15, 2006 by Buyer in
favor of the New Originator.
     12. Amendment Fee Letter dated as of December 15, 2006 duly executed by the
Buyer, the Co-Agent and the Agent.
     13. If applicable, a direction letter executed by the New Originator
authorizing Buyer (and the Agent, as its assignee) and directing warehousemen to
allow Buyer (and the Agent, as its assignee) to inspect and make copies from the
New Originator’s books and records maintained at off-site data processing or
storage facilities.
     14. Amendment No. 1 to Amended and Restated Intercreditor Agreement dated
as of December 15, 2006 by and among the Agent, Wachovia Bank, National
Association as Bank Agent, the Originators, the Buyer and the Servicer.
     15. Amendment No. 2 to Amended and Restated Receivables Purchase Agreement
dated of December 15, 2006 by and among the Buyer, the Servicer, the Performance
Guarantor, Variable Funding Capital Company LLC, the Co-Agent and the Agent.

 



--------------------------------------------------------------------------------



 



Exhibit II
Places of Business; Locations of Records;
Federal Employer Identification Number(s); Other Names
PLACES OF BUSINESS; LOCATIONS OF RECORDS; FEDERAL
EMPLOYER IDENTIFICATION NUMBER(S); OTHER NAMES

                      Legal Name                     (State of   Places of  
Chief Executive   Location of   Fed ID   Trade and Organization)   Business  
Office   Records   Number(s)   Assumed Names
Wolverine Tube, Inc.
  Alabama, Tennessee,   200 Clinton Ave.,   200 Clinton Ave.,   63-0970812  
WTI; Wolverine
(Delaware Corp.)
  Mississippi,   Suite 1000   Suite 1000        
 
  Delaware,   Huntsville, AL 35801   Huntsville, AL 35801        
 
  North Carolina,                
 
  Oklahoma, Texas                
 
                   
Tube Forming, L.P.
  Texas,   2101 West   200 Clinton Ave.,   75-2683323   TFI; Tube Forming
(Delaware Limited
  Delaware   Beltline Road   Suite 1000        
Partnership)
      Carrollton, TX 75006   Huntsville, AL 35801        
 
                   
Small Tube
  Pennsylvania,   Spring Meadows   200 Clinton Ave.,   41-1551606   STP
Manufacturing LLC
  Delaware,   P.O. Box 1674   Suite 1000        
(Delaware LLC)
  Mississippi   Altoona, PA 16603   Huntsville, AL 35801        
 
                   
Wolverine Joining
  California,   235 Kilvert Street   200 Clinton Ave.,   42-1551600   WJT
Technologies, LLC
  Delaware,   Warwick, RI 02886   Suite 1000        
(Delaware LLC)
  New Jersey,       Huntsville, AL 35801        
 
  Rhode Island,                
 
  Texas                
 
                   
Wolverine Finance
  Tennessee   30500 Railroad   200 Clinton Ave.,   27-0030955   Wolverine
Finance
LLC
      Street, West   Suite 1000        
(Tennessee LLC)
      P.O. Box 1149   Huntsville, AL 35801        
 
      Ardmore, TN 38449            

 



--------------------------------------------------------------------------------



 



Exhibit III
Lock-boxes; Collection Accounts; Collection Banks

      Lock-Box   Related Collection Account
 
  Name of Current Account Holder:
Wolverine Finance Co.
  Wolverine Finance Co.
P.O. Box 360265
  Mellon Bank, a banking association
Pittsburgh, PA 15251
  Account Number:
 
  ABA Number:
 
  Contact Person: Anna Segreti
 
  Contact’s Tel: (412) 234-6964
 
  Contact’s Fax: (412) 234-6919
 
   
Wolverine Finance Co.
  Name of Current Account Holder:
P.O. Box 360877
  Wolverine Finance Co.
Pittsburgh, PA 15251
  Mellon Bank, a banking association
 
  Account Number:
 
  ABA Number:
 
  Contact Person: Anna Segreti
 
  Contact’s Tel: (412) 234-6964
 
  Contact’s Fax: (412) 234-6919
 
   
Wolverine Finance Co.
  Name of Current Account Holder:
P.O. Box 371148
  Wolverine Finance Co.
Pittsburgh, PA 15251
  Mellon Bank, a banking association
 
  Account Number:
 
  ABA Number:
 
  Contact Person: Anna Segreti
 
  Contact’s Tel: (412) 234-6964
 
  Contact’s Fax: (412) 234-6919
 
   
Wolverine Finance Co.
  Name of Current Account Holder:
P.O. Box 360750
  Wolverine Finance Co.
Pittsburgh, PA 15251
  Mellon Bank, a banking association
 
  Account Number:
 
  ABA Number:
 
  Contact Person: Anna Segreti
 
  Contact’s Tel: (412) 234-6964
 
  Contact’s Fax: (412) 234-6919

 